Name: Commission Regulation (EEC) No 3890/87 of 22 December 1987 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12 87 Official Journal of the European Communities No L 365/43 COMMISSION REGULATION (EEC) No 3890/87 of 22 December 1987 fixing the specific levies on beef and veal from Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 10 ( 1 ), 11 ( 1 ) and 12 (8) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), and in particular Article 15 thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession , account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (4), as last amended by Regulation (EEC) No 3584/87 (*), lays down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 2658/87 intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 48 , 17 . 2 . 1987, p . 1 . (3) OJ No L 256, 7 . 9 . 1987, p . 1 . O OJ No L 57, 1 . 3 . 1986, p . 45 . 0 OJ No L 339, 1 . 12 . 1987, p . 19 . No L 365/44 Official Journal of the European Communities 24. 12. 87 ANNEX Special levies on imports of beef and veal from Portugal (ECU/100 kg) CN codeQ Amount of thespecial levies 0102 90 10 32,41 0102 90 31 32,41 0102 90 33 32,41 0102 90 35 32,41 0102 90 37 32,41 0201 10 10 61,16 0201 10 90 61,16 0201 20 11 61,16 0201 20 19 61,16 0201 20 31 48,93 0201 20 39 48,93 0201 20 51 73,39 0201 20 59 73,39 0201 20 90 91,74 0201 30 105,20 0206 10 95 105,20 0202 10 00 55,04 0202 20 10 55,04 0202 20 30 44,04 0202 20 50 68,50 0202 20 90 82,57 0202 30 10 68,50 0202 30 50 (a) 68,50 0202 30 90 94,80 0206 29 91 94,80 0210 20 10 91,74 0210 20 90 105,20 0210 90 41 105,20 0210 90 90 105,20 1602 50 10 105,20 1602 90 61 105,20 0 See Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9. 1987, p. 1 ). (a) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by the competent authorities of the European Communities .